Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2018

                                       No. 04-17-00755-CV

                           IN THE INTEREST OF J.G., A CHILD,

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2012-CVW-001068-C3
                           Honorable Jesus Garza, Judge Presiding


                                          ORDER
       After this court granted appellant’s first request for an extension of time, its brief was due
March 6, 2018. Appellant has now filed a second motion for extension of time asking for an
additional nine days in which to file the brief. After review, we GRANT appellant’s motion and
ORDER appellant to file its brief in this court on or before March 15, 2018.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court